Citation Nr: 9928310	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to 
June 1987 and had active duty for training from January 1993 
to June 1993.


REMAND

Service personnel records for the period of service from 
January 1993 to June 1993 reflect the veteran's character of 
service as "uncharacterized."  The veteran has asserted 
that the disability for which he seeks entitlement to service 
connection was incurred in or aggravated by the January 1993 
to June 1993 period of service.  The provisions of 38 C.F.R. 
§ 3.203 (1998) require that, when an appellant has failed to 
submit evidence of service, including character of service, 
VA must request verification from the service department.  
Based upon a review of the record, it does not appear that a 
determination as to the veteran's character of service for 
the period of January 1993 to June 1993 has been requested 
from the service department by the RO.  This remand is issued 
pursuant to 38 C.F.R. § 3.203 (c).

In order to establish character of service for the period of 
January 1993 to June 1993, and thereby confirm that the 
appellant has the requisite service to qualify for VA 
benefits for that period, additional action is required 
pursuant to 38 C.F.R. § 3.203 (1998).  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.   The RO should take the proper action 
to establish the character of the 
appellant's January 1993 to June 1993 
period of service.  The service 
department or other appropriate official 
sources should be contacted to declare 
specifically whether such service was 
terminated by discharge or release under 
conditions other than dishonorable.  

2.  Thereafter, further development, if 
appropriate, may be undertaken.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












